Case 2:20-cv-04402-JAK-AS Document 25 Filed 08/28/20 Page 1 of 8 Page ID #:271



   1                                                                     JS-6
   2
   3
   4
   5
   6
   7
   8                      UNITED STATES DISTRICT COURT
   9                   CENTRAL DISTRICT OF CALIFORNIA
 10    American Orthodontics Corporation, Case No. 2:20−cv−04402−JAK−ASx
       a Wisconsin corporation,
 11
 12                        Plaintiff,           ORDER RE CONSENT JUDGMENT
                                                AND PERMANENT INJUNCTION
 13           v.                                (DKT. 24)
 14
       U.S. Orthodontic Products, Inc., a
 15    California general stock corporation,
 16
 17                        Defendant.
 18
 19
 20          On May 15, 2020, Plaintiff American Orthodontics Corporation (“AO”)
 21    filed a Complaint seeking a permanent injunction, damages and other relief
 22    against Defendant U.S. Orthodontic Products, Inc. (“USOP”), and their officers,
 23    agents, servants, employees, and attorneys, and other persons who are in active
 24    concert or participation with Defendant for infringement of AO’s U.S. Patent No.
 25    10,111,731, entitled “Self-Ligating Bracket” (herein “the ’731 patent”) in
 26    violation of 35 U.S.C. § 271; for violations of the Lanham Act under 15 U.S.C. §
 27
 28
Case 2:20-cv-04402-JAK-AS Document 25 Filed 08/28/20 Page 2 of 8 Page ID #:272



   1   1125(a); and for violations of the California Business and Professions Code under
   2   § 17200 et seq. and § 17500 et seq.
   3          Plaintiff and Defendant have now agreed to the entry of this Stipulated
   4   Consent Judgment and Permanent Injunction to resolve all matters in dispute
   5   between them in this action. Plaintiff and Defendant have consented to the entry
   6   of this Judgment without trial or adjudication of any issue of law or fact herein.
   7          NOW, THEREFORE, Plaintiffs and Defendant having requested the
   8   Court to enter this Judgment, it is hereby ordered, adjudged, and decreed:
   9                         STIPULATED FINDINGS OF FACT
 10           1.     This Court has jurisdiction of the subject matter of this case and over
 11    all of the parties.
 12           2.     The Complaint states claims upon which relief may be granted
 13    against the Defendants under each of the following: 35 U.S.C. § 271; 15 U.S.C. §
 14    1125(a); and Cal. Bus. & Prof. Code § 17200 et seq. and § 17500 et seq.
 15           3.     Venue in this District is proper pursuant to 28 U.S.C. § 1391(b) and
 16    (c) and 28 U.S.C. § 1400(a).
 17           4.     The balance of hardships and public policy favor the issuance of a
 18    permanent injunction in favor of AO.
 19           5.     The parties agree that no bond will be required.
 20           6.     An injunction will not adversely affect, and is in the public interest.
 21           7.     AO manufactures and supplies orthodontic products through the
 22    world, including its EMPOWER® 2 line of self-ligating orthodontic bracket
 23    systems.
 24           8.     AO filed U.S. Provisional Patent Application No. 62/081,387 on
 25    November 18, 2014 with the United States Patent and Trademark Office
 26    (“USPTO”), and filed U.S. Patent Application No. 14/938,515 on November 11,
 27    2015 which claims priority to U.S. Provisional Patent Application No.
 28    62/081,387.
                                                  2
Case 2:20-cv-04402-JAK-AS Document 25 Filed 08/28/20 Page 3 of 8 Page ID #:273



   1         9.        AO owns all rights, title, and interest in and to U.S. Patent No.
   2   10,111,731, entitled “Self-Ligating Bracket” that was duly examined and issued
   3   by the USPTO on October 30, 2018 and lists Jay S. Sommer and Eric W. Nimmer
   4   as inventors (herein “the ’731 patent”).
   5         10.       The EMPOWER® 2 products and systems incorporate the
   6   technology disclosed and claimed in the ’731 patent.
   7         11.       AO first offered for sale and sold the self-ligating orthodontic
   8   brackets and systems currently branded as EMPOWER® 2 as the “EMPOWER
   9   BX” product on May 15, 2015, and rebranded the products and systems as
 10    EMPOWER® 2 on or about March 1, 2016.
 11          12.       The ’731 patent and the EMPOWER® 2 products are valuable assets
 12    of AO and represent a significant investment of research and development costs.
 13          13.       Defendant, USOP, promoted, offered for sale and sold an “inteliGate
 14    M® Metal Self-Ligating Bracket System” and an “inteliGate® Poly-Sapphire
 15    Self-Ligating Bracket System” in metal and poly-sapphire construction,
 16    respectively.
 17          14.       Defendant sells a plurality of arch wires having different cross-
 18    sectional areas that were retained within arch wire slots of the “inteliGate M®
 19    Metal Self-Ligating Bracket System” and the “inteliGate® Poly-Sapphire Self
 20    Ligating Bracket System”.
 21          15.       Defendant, in advertising and promoting its “inteliGate M® Metal
 22    Self-Ligating Bracket System” and “inteliGate® Poly-Sapphire Self-Ligating
 23    Bracket System,” used the ® symbol to convey to customers and to competitors
 24    that the words “inteliGate®” and “inteliGate M®” are in fact registered with the
 25    USPTO when “inteliGate M” and “inteliGate” are not federally registered with the
 26    USPTO.
 27          16.       Defendants, in advertising and promoting its “inteliGate M® Metal
 28    Self-Ligating Bracket System,” used a visual representation that does not
                                                   3
Case 2:20-cv-04402-JAK-AS Document 25 Filed 08/28/20 Page 4 of 8 Page ID #:274



   1   accurately represent the actual “inteliGate M® Metal Self-Ligating Bracket
   2   System”.
   3         17.    Defendant, U.S. Orthodontic Products, Inc., agrees to entry of this
   4   Stipulated Consent Judgment and Permanent Injunction to resolve all matters of
   5   dispute between Defendant and Plaintiff arising out of the allegations in Plaintiff’s
   6   Complaint, and Defendant agrees to be bound by this Stipulated Consent
   7   Judgment and Permanent Injunction.
   8         18.    Defendant has waived all rights to seek judicial review or otherwise
   9   challenge or contest the validity of this Judgment, and further waive and release
 10    any claim Defendant may have against Plaintiff and its employees and agents,
 11    including any rights that may arise for attorneys’ fees or other costs.
 12          19.    Each of the parties shall each bear its own costs and attorney’s fees
 13    incurred in this action.
 14          20.    Notwithstanding the foregoing, if AO licenses the ’731 patent to a
 15    third party manufacturer (“Licensed Third Party Manufacturer”) to manufacture
 16    products (“Licensed Products”), nothing herein shall prevent USOP from using,
 17    importing, advertising or selling Licensed Products that USOP purchases from the
 18    Licensed Third Party Manufacturer.
 19                       STIPULATED CONCLUSIONS OF LAW
 20          1.     Defendant, in the course of manufacturing, importing, using, offering
 21    for sale and/or selling its “inteliGate M® Metal Self-Ligating Bracket System”
 22    and “inteliGate® Poly-Sapphire Self-Ligating Bracket System,” and without
 23    authorization, infringed claims 1-2, 4, 6-14 and 16-21 of AO’s ’731 patent in
 24    violation of 35 U.S.C. § 271(a).
 25          2.     Defendant contributed to infringement of at least claims 1-2, 4, 6-14
 26    and 16-21 of the ’731 patent in violation of 35 U.S.C. § 271(c) by selling and/or
 27    offering to sell and/or importing into the United States, without license or
 28    authority, the “inteliGate M® Metal Self-Ligating Bracket System” and the
                                                 4
Case 2:20-cv-04402-JAK-AS Document 25 Filed 08/28/20 Page 5 of 8 Page ID #:275



   1   “inteliGate M Poly-Sapphire Self Ligating Bracket System,” which practice the
   2   claims of the ’731 patent.
   3         3.       Defendant actively induced infringement of at least claims 16-20 of
   4   the ’731 patent in violation of 35 U.S.C. § 271(b) by promoting, advertising,
   5   instructing, facilitating, and supporting others, without license or authority, to use
   6   the “inteliGate M® Metal Self-Ligating Bracket System” and/or the “inteliGate M
   7   Poly-Sapphire Self Ligating Bracket System,” which practice claims 16-20 of the
   8   ’731 patent.
   9         4.       Defendant, in advertising and promoting its “inteliGate M® Metal
 10    Self-Ligating Bracket System” using a visual representation that does not
 11    accurately represent the actual “inteliGate M® Metal Self-Ligating Bracket
 12    System” sold, made a false or misleading statement of fact used in a commercial
 13    advertisement or promotion in interstate commerce in violation of 15 U.S.C. §
 14    1125(a).
 15          5.       Defendant, in advertising and promoting its “inteliGate M® Metal
 16    Self-Ligating Bracket System” and “inteliGate® Poly-Sapphire Self-Ligating
 17    Bracket System” with the ® symbol made a literally false statement of fact used in
 18    a commercial advertisement or promotion in interstate commerce because
 19    “inteliGate M” and “inteliGate” are not federally registered in violation of 15
 20    U.S.C. § 1125(a).
 21          6.       Defendant, in advertising and promoting its “inteliGate M® Metal
 22    Self-Ligating Bracket System” and “inteliGate® Poly-Sapphire Self-Ligating
 23    Bracket System” with the ® symbol, deceived or is likely to deceive consumers
 24    and competitors in a material way because “inteliGate M” and “inteliGate” are not
 25    federally registered in violation of 15 U.S.C. § 1125(a).
 26          7.       By marketing, advertising and/or promoting, its “inteliGate M®
 27    Metal Self-Ligating Bracket System” using a visual representation that does not
 28    accurately represent the actual “inteliGate M® Metal Self-Ligating Bracket
                                                 5
Case 2:20-cv-04402-JAK-AS Document 25 Filed 08/28/20 Page 6 of 8 Page ID #:276



   1   System” sold, Defendant engaged in unfair competition including unlawful, unfair
   2   and fraudulent business practices in violation of and California Business and
   3   Professions Code § 17200 et seq.
   4          8.    By marketing, advertising, promoting, selling and/or otherwise
   5   dealing in its “inteliGate M® Metal Self-Ligating Bracket System” and
   6   “inteliGate® Poly-Sapphire Self-Ligating Bracket System” with the ® symbol
   7   when “inteliGate M” and “inteliGate” are not federally registered, Defendant
   8   engaged in unfair competition including unlawful, unfair and fraudulent business
   9   practices in violation of and California Business and Professions Code § 17200 et
 10    seq.
 11           9.    By publically marketing, advertising and/or promoting, its
 12    “inteliGate M® Metal Self-Ligating Bracket System” using a visual
 13    representation that does not accurately represent the actual “inteliGate M® Metal
 14    Self-Ligating Bracket System” sold Defendant has engaged in false advertising in
 15    violation of California Business and Professions Code § 17500 et seq.
 16           10.   By publically marketing, advertising, promoting, selling and/or
 17    otherwise dealing in its “inteliGate M® Metal Self-Ligating Bracket System” and
 18    “inteliGate® Poly-Sapphire Self-Ligating Bracket System” with the ® symbol
 19    when “inteliGate M” and “inteliGate” are not federally registered, Defendant has
 20    engaged in false advertising in violation of California Business and Professions
 21    Code § 17500 et seq.
 22           11.   As a direct and proximate result of Defendant’s actions, AO has been
 23    irreparably harmed, including damage to its business and reputation, and AO will
 24    continue to be irreparably harmed unless and until Defendant ceases offering and
 25    selling its “inteliGate M® Metal Self-Ligating Bracket System” and “inteliGate®
 26    Poly-Sapphire Self-Ligating Bracket System”.
 27
 28
                                               6
Case 2:20-cv-04402-JAK-AS Document 25 Filed 08/28/20 Page 7 of 8 Page ID #:277



   1          12.   As a direct and proximate result of Defendant’s actions, AO has been
   2   damaged, and is entitled to compensatory damages, in an amount mutually agreed
   3   to between the parties.
   4                              JUDGMENT AND ORDER
   5          Accordingly, Judgment is hereby entered in favor of the Plaintiff, American
   6   Orthodontics Corporation, and against Defendant U.S. Orthodontic Corporation,
   7   Inc.
   8          IT IS THEREFORE ORDERED that U.S. Orthodontic Corporation, Inc.,
   9   its officers, agents, servants, employees, and attorneys, and other persons who are
 10    in active concert or participation with are PERMANENTLY AND
 11    IMMEDIATELY ENJOINED from directly or indirectly from the following:
 12           A.    Infringing AO’s United States Patent No. 10,111,731 by
 13    manufacturing, using, offering for sale, or selling within the United States, its
 14    territories and possessions, or by importing into the United States, its territories
 15    and possessions, self-ligating brackets and self-ligating bracket systems of the
 16    designs embodied in U.S. Orthodontic Corporation, Inc.’s “inteliGate M® Metal
 17    Self-Ligating Bracket System” and “inteliGate® Poly-Sapphire Self-Ligating
 18    Bracket System” (the “Infringing Brackets”) and any other existing or future self-
 19    ligating brackets and self-ligating bracket systems that are not more than colorably
 20    different from the Infringing Brackets, during the unexpired term of the ’731
 21    Patent;
 22           B.    Using the ® symbol in conjunction with the use of the words
 23    “inteliGate” or “inteliGate M” absent a U.S. Trademark Registration of the words
 24    “inteliGate” or “inteliGate M”; and
 25           C.    Marketing, advertising, promoting, selling and/or otherwise dealing
 26    in the misrepresented “inteliGate M® Metal Self-Ligating Bracket System”
 27    products.
 28
                                                 7
Case 2:20-cv-04402-JAK-AS Document 25 Filed 08/28/20 Page 8 of 8 Page ID #:278



   1         IT IS FURTHER ORDERED that U.S. Orthodontic Corporation, Inc., its
   2   officers, agents, servants, employees, and attorneys, and other persons who are in
   3   active concert or participation with shall do all of the following:
   4         D.     Turn over to Plaintiff or destroy all Infringing Brackets, including the
   5   “inteliGate M® Metal Self-Ligating Bracket System” and “inteliGate® Poly-
   6   Sapphire Self-Ligating Bracket System”;
   7         E.     Turn over to Plaintiff or destroy all advertising paraphernalia, kits,
   8   labels, signs, prints, packages, containers, stationery, promotion materials,
   9   clothing, advertising and other items, whether in physical, electronic, or other
 10    form, that advertise or promote the Infringing Brackets;
 11          F.     Turn over to Plaintiff or destroy all advertising paraphernalia, kits,
 12    labels, signs, prints, packages, containers, stationery, promotion materials,
 13    clothing, advertising and other items, whether in physical, electronic, or other
 14    form, that violate 15 U.S.C. § 1125(a) or violate the California Business and
 15    Professions Code § 17200 et seq. and § 17500 et seq.
 16          G.     Abide by the terms and conditions of the separately executed
 17    Confidential Settlement Agreement between the parties;
 18
 19          The Court retains jurisdiction over any disputes between the parties, their
 20    heirs, successors, and assigns with respect to enforcement of this Stipulated
 21    Consent Judgment and Permanent Injunction and any settlement agreement
 22    entered into between Plaintiff and Defendants regarding this litigation.
 23
 24    IT IS SO ORDERED.
 25
 26    DATED: August 28, 2020
 27                                     John A. Kronstadt
                                        United States District Judge
 28
                                                 8
